174-/5
                                 ELECTRONIC RECORD




COA#       01-13-00984-CR                        OFFENSE:        19.03 (Capital Murder)

           Charles Henry Jones v. The State
STYLE:     ofTexas                               COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    339th District Court


DATE: 01/13/2015                  Publish: YES   TC CASE #:      1163962




                         IN THE COURT OF CRIMINAL APPEALS


          Charles Henry Jones v. The State of
STYLE:    Texas                                       CCA#            \*\Hmt£
         APPellAA/t-'s                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ?>ZfU5&J>                                    JUDGE:

DATE:       0*fl&il*Oir'                              SIGNED:                           PC:

JUDGE:       f,M U*A*4L^                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD